Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 1 of 34 Page ID #:11067



  1   David P. Enzminger (SBN: 137065)                   John D. Haynes (pro hac vice)
      denzminger@winston.com                             john.haynes@alston.com
  2   WINSTON & STRAWN LLP                               Alston & Bird LLP
      333 South Grand Avenue, 38th Floor                 1201 West Peachtree Street
  3   Los Angeles, CA 90071-1543                         Atlanta, GA 30309
      Telephone: (213) 615-1700                          Telephone: 404-881-7000
  4   Facsimile: (213) 615-1750                          Facsimile: 404-881-7777
  5   Krishnan Padmanabhan (SBN: 254220)                 Attorney for Nokia Defendants
      kpadmanabhan@winston.com
  6   WINSTON & STRAWN LLP
      200 Park Avenue
  7   New York, NY 10166
      Telephone: (212) 294-6700
  8   Facsimile: (212) 294-4700
  9   Attorney for Cisco Systems, Inc. and
      ADVA Defendants
 10
      (Additional counsel information omitted)
 11
 12
 13                            UNITED STATES DISTRICT COURT

 14                          CENTRAL DISTRICT OF CALIFORNIA

 15                                   LOS ANGELES DIVISION

 16    CORE OPTICAL TECHNOLOGIES,                    Case No. 8:20-cv-1468-JAK-RAO
       LLC,                                          Case No. 8:19-cv-2190-JAK-RAO
 17                                                  Case No. 8:20-cv-1463-JAK-RAO
                      Plaintiff,
 18                                                  Assigned to Hon. John A. Kronstadt
             v.
 19                                   DEFENDANTS’ NOTICE OF
       CISCO SYSTEMS, INC. and DOES 1 MOTION AND MOTION FOR
 20    through 10, inclusive,         SUMMARY JUDGMENT
 21    NOKIA CORPORATION and                         Date: December 6, 2021
       NOKIA OF AMERICA                              Time: 8:30 a.m.
 22    CORPORATION; and                              Courtroom: 10B
 23    ADVA OPTICAL NETWORKING
       SE and ADVA OPTICAL
 24    NETWORKING NORTH AMERICA,
       INC.
 25
                      Defendants.
 26
 27           REDACTED VERSION OF DOCUMENT PROPOSED TO BE
 28                         FILED UNDER SEAL
                               DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                  CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 2 of 34 Page ID #:11068



  1       NOTICE OF MOTION AND MOTION FOR SUMMARY JUDGMENT
  2         PLEASE TAKE NOTICE that on December 6, 2021, or as soon thereafter as
  3   this matter may be heard in Courtroom 10B before the Honorable John A. Kronstadt,
  4   of the above-entitled Court located at First Street Courthouse, 350 W. First Street, Los
  5   Angeles, CA 90012, defendants Cisco Systems, Inc. (“Cisco”), ADVA Optical
  6   Networking North America, Inc. (“ADVA”), Nokia Corporation (“Nokia Corp.”), and
  7   Nokia of America Corporation (“Nokia America,” with Nokia Corp., “Nokia”) (all
  8   collectively “Defendants”) will and hereby do move the Court for an order granting
  9   summary judgment for Defendants on all causes of action and dismissing this case and
 10   the related cases with prejudice.
 11         Defendants move for summary judgment under Federal Rule of Civil Procedure
 12   56. The undisputed facts show that plaintiff Core Optical Technologies, LLC has no
 13   legitimate ownership interest in the sole asserted patent and thus lacks standing to sue
 14   for infringement. This dispositive fact compels dismissal.
 15         Defendants’ motion is based on this notice of motion and motion and the
 16   accompanying memorandum of points and authorities, the statement of uncontroverted
 17   facts and conclusions of law, the concurrently filed supporting declarations and exhibits
 18   attached thereto, the pleadings and papers on file here, and any further materials and
 19   argument presented to the Court at the time of the hearing.
 20         This Motion is made following the conference of counsel on August 31, 2021
 21   held pursuant to Local Rule 7-3.
 22   Dated: September 7, 2021                 /s/ David P. Enzminger
                                               David P. Enzminger (SBN 137065)
 23                                            denzminger@winston.com
                                               Winston & Strawn LLP
 24                                            333 S. Grand Ave.
                                               Los Angeles, CA 90071
 25                                            Telephone: 213-615-1700
                                               Facsimile: 213-615-1750
 26
 27                                            Krishnan Padmanabhan (SB: 254220)
                                               kpadmanabhan@winston.com
 28                                            Winston & Strawn LLP
                                                     1
                             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 3 of 34 Page ID #:11069



  1                                           200 Park Avenue
                                              New York, NY 10166
  2                                           Telephone: (212) 294-6700
  3                                           Facsimile: (212) 294-4700

  4                                           Robert N. Kang (SBN: 274389)
                                              rkang@winston.com
  5                                           Winston & Strawn LLP
                                              101 California Street, Suite 3500
  6                                           San Francisco, CA 94111
                                              Telephone: (415) 591-1000
  7                                           Facsimile: (415) 591-1400
  8                                           Michael French (Pro Hac Vice)
                                              mfrench@winston.com
  9                                           Winston & Strawn LLP
                                              800 Capitol Street, Suite 2400
 10                                           Houston, TX 77002
                                              Telephone: (713) 651-2600
 11                                           Facsimile: (713) 651-2700
 12
                                              Attorneys for Defendants Cisco Systems, Inc.
 13                                           and ADVA Defendants
 14                                           /s/ Thomas W. Davison
 15                                           John D. Haynes (admitted pro hac vice)
                                              john.haynes@alston.com
 16                                           ALSTON & BIRD LLP
                                              1201 West Peachtree Street
 17                                           Atlanta, GA 30309
                                              Telephone: (404) 881-7000
 18                                           Facsimile: (404) 881-7777

 19                                           Thomas W. Davison (admitted pro hac vice)
                                              tom.davison@alston.com
 20                                           ALSTON & BIRD LLP
                                              950 F Street, NW
 21                                           Washington, DC 20004
                                              Telephone: (202) 239-3300
 22                                           Facsimile: (202) 239-3333

 23                                           H. James Abe (State Bar No. 265534)
                                              james.abe@alston.com
 24                                           ALSTON & BIRD LLP
                                              333 South Hope Street, 16th Floor
 25                                           Los Angeles, CA 90071
                                              Telephone: (213) 576-1000
 26                                           Facsimile: (213) 576-1100

 27                                           Attorneys for Defendants Nokia Corp. and
 28                                           Nokia of America Corp.
                                                    2
                            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
               CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 4 of 34 Page ID #:11070



  1                                              TABLE OF CONTENTS
  2                                                                                  Page
      MEMORANDUM OF POINTS AND AUTHORITIES ................................................ 1
  3
      I.       INTRODUCTION ................................................................................................ 1
  4
      II.      FACTUAL BACKGROUND .............................................................................. 2
  5
             A. Core Worked at TRW Throughout the 1990s and Assigned TRW His
  6             Inventions. ....................................................................................................... 2
  7          B.     Core Participated in TRW’s Fully-Funded Fellowship Program. .................. 4
  8          C.     Core Worked on Cross Polarization Interference Cancellation at TRW
                    and then Researched the Same Topic for His Doctorate Work. ..................... 5
  9
             D. Core Filed His Patents While Working on Cross Polarization
 10             Interference Cancellation at TRW. ................................................................. 7
 11          E.     The Invention of the ’211 Patent Is an Optical Version of the TRW
                    Cross Polarization Interference Canceller. ..................................................... 8
 12
             F.     TRW Was Heavily Invested in Optical Communication Technologies. ...... 10
 13
             G. Dr. Core Sought to Commercialize the ’211 Patent by Recruiting
 14             TRW Personnel and Touting His Work at TRW. ......................................... 11
 15          H. Core Optical Asked Northrop Grumman to Acknowledge Core
                Optical as the Owner. Northrop Refused. ..................................................... 11
 16
      III.     LEGAL STANDARD ........................................................................................ 12
 17
             A. Summary Judgment....................................................................................... 12
 18
             B.     Patent Ownership and Assignment ............................................................... 13
 19
      IV.      ARGUMENT...................................................................................................... 13
 20
             A. Core Automatically Assigned the ’211 Patent to Northrop Grumman
 21             (TRW’s Successor). ...................................................................................... 15
 22          B.     Neither Exception to Automatic Assignment Applies. ................................. 16
 23                  1. Reserved Inventions............................................................................... 16
 24                  2. Non-TRW Inventions. ........................................................................... 16
 25                        a. Core developed the invention on TRW’s time. ............................. 17
 26                        b. Core undisputedly used TRW’s funding—i.e., supplies—in
                           developing the invention. ...................................................................... 19
 27                        c. The invention relates directly to TRW’s business and its research
                           and development. ................................................................................... 20
 28
                                                          i
                                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                    CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 5 of 34 Page ID #:11071



  1                 d. The invention resulted from Core’s work for TRW. ..................... 22
  2        C.   Additional Evidence Confirms Northrop Owns the ’211 Patent. ................. 24

  3   V.    CONCLUSION .................................................................................................. 25

  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                     ii
                             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 6 of 34 Page ID #:11072



  1                                          TABLE OF AUTHORITIES
  2
                                                                                                                     Page(s)
  3
      Cases
  4
  5   Anderson v. Liberty Lobby, Inc.,
  6     477 U.S. 242 (1986)................................................................................................. 12

  7   Arachnid, Inc. v. Merit Indus., Inc.,
         939 F.2d 1574 (Fed. Cir. 1991) ............................................................................... 13
  8
  9   Cadence Design Systems, Inc. v. Bhandari,
        2007 WL 3343085 (N.D. Cal. Nov. 8, 2007) .............................................. 17, 21, 22
 10
      Celotex Corp. v. Catrett,
 11
         477 U.S. 317 (1986)................................................................................................. 13
 12
      Core Optical Techs., LLC. v. Ciena Corp. et al.,
 13     No. 8:12-cv-01872 (C.D. Cal.) ................................................................................ 11
 14
      Core Optical Techs., LLC v. Fujitsu Network Commc’ns, Inc.,
 15     No. 8:16-cv-00437-AG-JPR (C.D. Cal.) ................................................................. 11
 16   Core Optical Techs., LLC v. Infinera Corp.,
 17     No. 8:17-cv-00548-AG-JPR (C.D. Cal.) ................................................................. 11
 18   Cubic Corp. v. Marty
 19     (1986) 185 Cal.App.3d 438 ......................................................................... 18, 19, 20

 20   DDB Techs., L.L.C. v. MLB Advanced Media, L.P.,
        517 F.3d 1284 (Fed. Cir. 2008) ......................................................................... 13, 15
 21
 22   Dimming v. Workmen’s Comp. Appeals Bd.
        (1972) 6 Cal.3d 860 ........................................................................................... 19, 20
 23
      Dominion Assets LLC v. Masimo Corp., No
 24     2014 WL 2937058 (N.D. Cal. June 27, 2014) ........................................................ 13
 25
      Filmtec Corp. v. Allied-Signal, Inc.,
 26      939 F.2d 1568 (Fed. Cir. 1991) ......................................................................... 13, 15
 27   General Elec. Co. v. Wilkins,
 28     2011 WL 1740420 (E.D. Cal. May 5, 2011) ........................................................... 24
                                                        iii
                                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                   CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 7 of 34 Page ID #:11073



  1   Imatec v. Apple Comput., Inc.,
  2     15 F. App’x 887 (Fed. Cir. 2001) ...................................................................... 16, 17

  3   Jim Arnold Corp. v. Hydrotech Sys., Inc.,
         109 F.3d 1567 (Fed. Cir. 1997) ............................................................................... 17
  4
  5   Lans v. Dig. Equip. Corp.,
        252 F.3d 1320 (Fed. Cir. 2001) ......................................................................... 13, 17
  6
      Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,
  7
        475 U.S. 574 (1986)........................................................................................... 12, 13
  8
      Preston v. Marathon Oil Co.,
  9      684 F.3d 1276 (Fed. Cir. 2012) ............................................................................... 15
 10
      Regents Of Univ. Of N.M. v. Knight,
 11     321 F.3d 1111 (Fed. Cir. 2003) ............................................................................... 13
 12   Statutes
 13
      Cal. Labor Code § 2870 ................................................................................................ 17
 14
      Cal. Labor Code § 2870(a) ........................................................................................... 17
 15
 16   Other Authorities

 17   Fed. R. Civ. P. 56(a) ..................................................................................................... 12
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                         iv
                                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                    CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 8 of 34 Page ID #:11074



  1                 MEMORANDUM OF POINTS AND AUTHORITIES
  2   I.    INTRODUCTION
  3         Over the past decade, Core Optical has been asserting a patent that it does not
  4   own. Core Optical, and its principal Dr. Mark Core (“Core”), have settled each of its
  5   three earlier cases before the court addressed standing. There is a reason for this. The
  6   facts are clear that Core Optical does not own the ’211 patent and lacks standing to sue.
  7         Core was an engineer at TRW, Inc., an aerospace, defense, and commercial
  8   electronics company, starting in 1990. Upon starting his employment at TRW, Core
  9   signed an agreement assigning TRW (now, Northrop Grumman) his “entire right, title,
 10   and interest in all INVENTIONS” that “relate[d] to the business or activities of TRW.”
 11         At TRW, Core researched, designed, and implemented systems related to TRW’s
 12   cross polarization interference cancellation technology—the very technology in dispute
 13   here. Indeed, several colleagues lauded his contributions to TRW’s work in this field.
 14   From 1993 through 1999, TRW paid Core to participate in TRW’s all-expenses-paid
 15   Fellowship Program to pursue his doctoral degree. TRW offered this opportunity to
 16   engineers, like Core, to pursue advanced degrees in a field related to their work at TRW,
 17   which had to approve the course of study. Fellowship participants remained salaried
 18   employees of TRW and worked a reduced schedule to accommodate their educational
 19   pursuits. TRW provided a stipend to offset any loss of income and to support their
 20   education. Through his participation in TRW’s Fellowship Program, Core earned his
 21   Ph.D. from U.C. Irvine in 1999 after defending his dissertation, entitled “Cross
 22   Polarization Interference Cancellation for Coherent Fiber Optics.” Core admits that
 23   TRW funded this doctoral research that resulted in U.S. Patent No. 6,782,211 (the “’211
 24   patent”), entitled “Cross Polarization Interference Canceler.” Core filed a provisional
 25   application that was “essentially identical to [his] dissertation,” and a non-provisional
 26   application, in November 1998 and 1999 respectively, while still employed at TRW.
 27   Core did not disclose either patent application to TRW.
 28
                                                     1
                             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 9 of 34 Page ID #:11075



  1         Core developed the claimed technology of the ’211 patent on TRW’s time, on
  2   TRW’s dollar, and that resulted form his work at TRW, and was related to TRW’s
  3   business. Consequently, Core assigned the invention of the ’211 patent to TRW through
  4   his invention agreement, and Northrop Grumman (TRW’s successor)—not Core
  5   Optical—owns the ’211 patent. Core Optical thus lacks standing to sue and the Court
  6   should accordingly dismiss these cases.
  7   II.   FACTUAL BACKGROUND
  8         A.      Core Worked at TRW Throughout the 1990s and Assigned TRW His
  9                 Inventions.
 10         TRW was an aerospace company in Southern California, with a campus in
 11   Redondo Beach.1 SUF No. 1 (McGuire Decl. ¶ 3). Core was one of several thousand
 12   employees working at TRW’s Redondo Beach campus, which was called “Space Park.”
 13   SUF No. 2 (McGuire Decl. ¶¶ 3–4). Core worked as a digital design and high-speed
 14   logic design engineer at Space Park for 10 years, from August 1990 through August
 15   2000. SUF No. 3 (McGuire Decl. ¶ 4; Core Tr. at 20:13–20). Northrop Grumman
 16   acquired TRW and its patent-ownership rights and assets in 2002. SUF No. 4 (Northrup-
 17   TRW Article;                        ).
 18         TRW required its employees to sign an invention agreement as a condition of
 19   employment. SUF No. 5 (McGuire Decl. ¶ 5). Core was no exception and signed his
 20   invention agreement (“Agreement”) in August 1990. SUF No. 6 (Invention Agreement,
 21   COREOPT0007678; Core Tr. at 34:20–35:4, 35:15–18). In the Agreement, Core
 22   assigned TRW his “entire right, title, and interest in all INVENTIONS” that “relate[d]
 23   to the business or activities of TRW” whether or not the inventions were disclosed to
 24   TRW. SUF No. 7 (Invention Agreement, COREOPT0007678, ¶ 2). The Agreement
 25   defined “INVENTIONS” as “any invention, innovation, discovery, computer program,
 26   process, trade secret, technique, or the like.” SUF No. 8 (Invention Agreement,
 27   1
       Certain of the buildings on the TRW campus had a Manhattan Beach address.
 28   Manhattan Beach neighbors Redondo Beach.
                                                      2
                              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                 CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 10 of 34 Page ID
                                 #:11076


1    COREOPT0007678, ¶ 1).
2          There were two exceptions. Core could keep certain inventions for himself: (a)
3    “Reserved Inventions” and (b) “Non-TRW Inventions.” SUF No. 9 (Invention
4
5
6
7
8
9
10   Agreement, COREOPT0007678, ¶¶ 2, 8–9). Reserved Inventions were those that Core
11   owned before starting at TRW, if he disclosed them in the Agreement. SUF No. 10
12   (Invention Agreement, COREOPT0007678, ¶ 8). Core disclosed a single reserved
13   invention—“for a portable stereo FM transmitter”—that is not at issue here. SUF No.
14   11-12 (Invention Agreement, COREOPT0007678, ¶ 8, at 2).
15         The “Non-TRW Inventions” exception allowed an employee to retain ownership
16   of an invention created during his TRW tenure only if very specific criteria were met:
17   (1) “no equipment, supplies, facility, or trade secret information of TRW was used” to
18   create the invention; (2) the invention was “developed entirely on [Core’s] own time”;
19   and (3a) the invention “d[id] not relate to the business of TRW” or “to TRW’s actual or
20   demonstrably anticipated research and development” or (3b) the invention “d[id] not
21   result from any work performed by [Core] for TRW.” SUF No. 13 (Invention
22   Agreement, COREOPT0007678, ¶ 9). It reads:
23
24
25
26
27         The Agreement also required that Core “promptly disclose, in writing, to TRW
28
                                                   3
                           DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
              CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 11 of 34 Page ID
                                 #:11077


1    all pertinent information relating” to any invention “conceived, developed, or reduced
2    to practice … at any time during [Core’s] term of employment with TRW,” including
3    any “Non-TRW Inventions.” SUF No. 14 (Invention Agreement, COREOPT-0007678,
4    ¶¶ 1, 9). The disclosure requirement allowed TRW to evaluate whether TRW owned
5    the rights to any potential invention under the Agreement, and to provide TRW the
6    opportunity to file a patent application on the invention. SUF No. 15 (McGuire Decl. ¶
7    6; Core Tr. at 47:22–48:3; COREOPT0007678, ¶ 9). The process for disclosing
8    potential inventions was well publicized at TRW, with human resources personnel and
9    others available to guide engineers through it and with TRW providing its employees a
10   standard disclosure form. SUF Nos. 16–18 (McGuire Decl. ¶ 6). TRW employees were
11   further obligated to “assist in the prosecution of any patent application… covering
12   INVENTIONS         assigned     to   TRW.”      SUF     No.   19    (Invention     Agreement,
13   COREOPT0007678, ¶ 1).
14         B.      Core Participated in TRW’s Fully-Funded Fellowship Program.
15         TRW offered certain employee-engineers a fully-funded fellowship opportunity
16   to pursue an advanced degree in a specific engineering field related to their work at
17   TRW. SUF No. 20 (McGuire Decl. ¶¶ 7–8). TRW required the course of study,
18   including any doctoral research, to be related to the employee’s work for TRW. SUF
19   No. 21 (McGuire Decl. ¶ 8). The program benefited both its participants and TRW. See
20   SUF Nos. 22–26, 28 (McGuire Decl. ¶ 7; Core Tr. at 72:5–23, 73:22–75:17). The
21   participants received a fully paid advanced education. See SUF Nos. 20, 22 (McGuire
22   Decl. ¶¶ 7–8; Core Tr. at 73:22–75:17). TRW paid the employees’ tuition and fees and
23   reimbursed the student for the cost of books and supplies. SUF No. 22 (McGuire Decl.
24   ¶ 7; Core Tr. at 73:22–75:17). Fellowship participants remained salaried TRW
25   employees during their employment, although they worked fewer hours at TRW. SUF
26   No. 23 (McGuire Decl. ¶ 7). But to compensate for the reduced income and to support
27   their educational pursuits, TRW also provided a stipend to supplement the employee’s
28   income. SUF No. 25 (McGuire Decl. ¶ 7; Core Tr. at 75:10–17).
                                                     4
                             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 12 of 34 Page ID
                                 #:11078


1          TRW benefitted from the engineering knowledge the participants gained in their
2    graduate education. SUF No. 26 (McGuire Decl. ¶ 9). Fellowship participants were
3    expected to contribute at TRW using their newly gained education and were required to
4    stay with the company for one year after receiving their degree. SUF No. 27 (McGuire
5    Decl. ¶ 7; Core Tr. at 72:5–23). TRW considered any work performed by participants
6    during their fellowships, including doctoral research, to be work performed for TRW
7    and on TRW’s time, because TRW funded the student’s graduate education. SUF No.
8    28 (McGuire Decl. ¶ 9). The program was thus an investment from TRW—it financed
9    an education that would pay itself back when students contributed using their newly
10   developed knowledge. SUF No. 29 (McGuire Decl. ¶¶ 7, 9).
11         Core participated in this Fellowship Program. SUF No. 30 (Core Tr. at 69:17–
12   70:6). And as with other participants, TRW paid Core’s entire tuition and additional
13   fees. SUF No. 31 (Core Tr. at 69:17–70:6, 75:7–17, 96:23–97:4). During this time, Core
14   was still a salaried employee at TRW, though on a reduced work schedule, and received
15   the additional benefits of full-time employment at TRW, such as medical insurance.
16   SUF Nos. 24, 33 (McGuire Decl. ¶ 7; Core Tr. at 70:25–71:9, 75:10–17). Core also
17   received a stipend to help supplement his income while he pursued his education. SUF
18   No. 34 (Core Tr. at 70:25–71:9, 75:10–17).
19         Through the Fellowship Program, Core began a doctoral program in electrical
20   engineering at the University of California, Irvine in 1993. SUF No. 35 (Unofficial
21   Transcript, UCI0051, at 0051; Registrar Response, UCI0025). He concluded his studies
22   with his 1999 dissertation titled “Cross Polarization Interference Cancellation for
23   Coherent Fiber Optics.” SUF No. 36 (Dissertation, COREOPT0044690, at 44692). In
24   his acknowledgement, Core “thank[ed] TRW for providing the fellowship program”
25   and his TRW employees “for their support in making this work possible.” SUF No. 37
26   (Dissertation, COREOPT0044690, at 44702).
27         C.      Core Worked on Cross Polarization Interference Cancellation at
28                 TRW and then Researched the Same Topic for His Doctorate Work.
                                                     5
                             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 13 of 34 Page ID
                                 #:11079


1          Core’s work at TRW on cross polarization interference cancellation continued in
2    parallel with his graduate research on the same topic at U.C. Irvine. At TRW, Core
3    worked on cross polarization interference cancellation alongside project lead Keith
4    Yamashiro, Core’s department manager Pascal Finkenbeiner, and Tom J. Kolze, among
5    others. SUF No. 38 (Yamashiro Decl. ¶¶ 4, 7–11; NGC_0000012, at 0012; CIS-
6    COREOPTICAL-00011349, at 11349, 11357; NGC_0000046; Core Tr. at 49:8–9,
7    100:1–23). Those three engineers authored a 1994 article titled “Advanced Signal
8    Processing System for Demodulation, Equalization and Crosspol Optimization of
9    GBPS Data Streams” that detailed TRW’s development of communications system,
10   including the design and implementation of TRW’s “Cross Polarization Cancellor [sic]
11   (CPC).” SUF No. 39 (Kolze Article, CIS-COREOPTICAL-00011349, at 1350, Fig. 1).2
12   The authors specifically “recognize[d] the contributions” of Core “who participated in
13   the unit designs, system integration, and system tests.” SUF No. 41 (Kolze Article, CIS-
14   COREOPTICAL-00011349, at 1357). Core’s contributions to this project predated his
15   patent applications that led to the ’211 patent. SUF No. 42 (Core Tr. at 105:24–106:4).
16   Core acknowledged that he was responsible for designing the portions of the system
17   that “compute[d] the control signals for an adaptive equalizer and a crosspol canceller.”
18   SUF No. 43 (Core Tr. at 20:21–21:2, 22:19–23:17). Core’s work on cross polarization
19   interference cancellation at TRW was performed in support of TRW’s internal research
20   and development efforts. SUF No. 44 (Core Tr. at 33:8–11, 83:4–84:5; UCI0112, at
21   0112). Core had never worked on cross polarization interference cancellation before
22   joining TRW. SUF No. 45 (Core Tr. at 20:4–7).
23         Core’s direct TRW supervisor highlighted Core’s work on the cross polarization
24   interference canceller in his letter of recommendation to U.C. Irvine, writing that “Mark
25   was directly responsible for implementing a cross polarization interference cancellation
26   system.” SUF No. 46 (UCI0114, at 0115) (emphasis added). Another TRW engineer,
27   2
      “Crosspol” is an abbreviation for “cross polarization.” SUF No. 40 (Core Tr. at 23:14–
28   17).
                                                    6
                            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
               CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 14 of 34 Page ID
                                 #:11080


1    Greg Shreve, also recommended Core, noting that for a “Cross-Polarization Canceller
2    (CPC)” project, Core “used a clear analytical approach to the signal processing
3    algorithm design and implementation.” SUF No. 47 (UCI0112, at 0112).
4          TRW’s work on cross polarization interference cancellation continued through
5    the 1990s, and Core participated in this work in conjunction with his doctoral research.
6    SUF No. 48 (Yamashiro Decl. ¶¶ 6–11; CIS-COREOPTICAL-00011349, at 1357;
7    NGC_0000012; NGC_0000025; NGC_0000046). In 1995, TRW applied for a patent
8    related to the system it developed using cross polarization interference cancellation, and
9    in 1997 that patent issued. SUF Nos. 52–53 (Yamashiro Decl. ¶ 9; U.S. Patent
10   5,692,014). In 1998, TRW recognized the work of Core’s team on cross polarization
11   interference cancellation with the TRW’s Chairman’s Award––a company-wide award
12   for technological contributions that were important to TRW’s business. SUF No. 54
13   (Yamashiro Decl. ¶ 10; NGC_0000012, at 0012, 0015, 0019 (referring to cross
14   polarization interference canceller)). Core filed his provisional patent application less
15   than five months later without advising TRW. SUF No. 55 (compare NGC_0000012
16   with Provisional Application, COREOPT0001428; ’211 patent), 64-67.
17         D.      Core Filed His Patents While Working on Cross Polarization
18                 Interference Cancellation at TRW.
19         While still employed by TRW, working on TRW’s cross polarization interference
20   cancellation projects, and simultaneously pursuing doctoral research on the same
21   subject—Core filed provisional application 60/107,123 on November 5, 1998 and non-
22   provisional application 09/434,213 on November 4, 1999, which issued as the ’211
23   patent on August 24, 2004. SUF Nos. 57–59 (’211 patent; Provisional Application,
24   COREOPT0001428).3 Core admits that “[t]he provisional patent application is
25   essentially identical to [his] dissertation.” SUF No. 61 (Core Tr. at 53:9–17, 178:10–
26   15). Core never disclosed either the provisional or non-provisional patent applications,
27   3
      Dr. Core worked on his patent application beginning in at least October 1998. SUF
28   No. 60 (Core Optical Privilege Log at entries 1, 2, and 3).
                                                     7
                             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 15 of 34 Page ID
                                 #:11081


1    or his intent to file any patent application, to his manager at TRW, anyone in TRW’s
2    human resources or legal departments, or anyone else in his management chain to
3    satisfy his duty to “promptly disclose, in writing … all pertinent information relating to
4    any invention” during his employment, therefore depriving TRW of its ability to
5    “determine if it had an interest therein.” SUF Nos. 64–70 (Invention Agreement,
6    COREOPT0007678, ¶¶ 1, 9; Core Tr. at 39:25–41:3, 48:10–53:22, 57:2–14, 177:15–
7    179:22).
8          E.      The Invention of the ’211 Patent Is an Optical Version of the TRW
9                  Cross Polarization Interference Canceller.
10         The claims of the ’211 patent simply recite a modified version of the same cross
11   polarization interference cancellation receiver that Mark Core worked on at TRW that
12   simply substitutes optical signals that traverse fiber optic cables for radio frequency
13   signals transmitted across free space. For example, asserted claim 30 recites:
14                 30. A method comprising:
15                 receiving an optical signal over a single fiber optic
                   transmission medium, the optical signal being one or more
16                 polarized field components independently modulated with
17                 independent information bearing waveforms; and
                   processing the optical signal by (i) separating the optical
18                 field of the optical signal into orthogonally polarized field
19                 components, (ii) routing each of the orthogonally polarized
                   field components to a coherent optical receiver to produce a
20                 first output and a second output, and (iii) transmitting the
21                 first and second outputs to a cross polarization interference
                   canceller (XPIC).
22
     SUF No. 78 (’211 patent at claim 30).
23
24
25
26
27
28
                                                     8
                             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 16 of 34 Page ID
                                 #:11082


1          Core admitted that the TRW system, shown in the figure below, carried out these
2    steps on radio frequency (“RF” or microwave) signals.
3
4
5
6
7
8
9
10
11   First, Core admitted that the received signal in the TRW system was two polarized
12   components independently modulated with independent information bearing
13   waveforms, as required by claim 30. SUF No. 79 (Core Tr. at 125:15–18, 127:5–130:3;
14   COREOPT00010653, at 0661). Core also admitted that, on the receiver side, the
15   received signal is processed by separating the signal into orthogonally polarized
16   components, as required by claim 30. SUF No. 80 (Core Tr. at 127:5–130:3; see also
17   Yamashiro Decl. ¶ 6). And critically, the TRW system transmitted the orthogonally
18   polarized components to a cross polarization interference canceller, which TRW
19   called the “crosspol cancellor [sic],” and abbreviated “CPC” (and later “CPIC”). SUF
20   No. 82 (Core Tr. at 129:16–19, 83:11–24; Yamashiro Decl. ¶ 6). The same functionality
21   was confirmed by the TRW engineer that led the cross polarization interference
22   cancellation project. See SUF Nos. 80–82 (Yamashiro Decl. ¶ 6).
23         Twenty years ago, Core told Lucent, a global telecommunications company, that
24   the systems he built at TRW were essentially the same as his invention, but with RF
25   components replaced by optical components. In May of 2000, while still employed at
26   TRW, Core sent a paper to Charles B. Roxlo of Lucent to gauge Lucent’s potential
27   interest in helping to commercialize the invention of the ’211 patent. SUF Nos. 71, 74–
28
                                                   9
                           DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
              CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 17 of 34 Page ID
                                 #:11083


1    75 (Core Tr. at 173:16–177:8, 198:9–16, 206:13–207:16; COREOPT0017642, at 7644,
2    7646). Figure 2c of that paper mirrors the embodiment shown in Figure 6 of the ’211
3    patent. SUF No. 78 (Core Tr. at 204:8–12; compare ’211 patent at Fig. 6 with
4    COREOPT0017642, at 7647). To assure Lucent of the feasibility of the ’211 patent,
5    Core explained that his invention was the same as his TRW work, except” that the
6    “optical front end is replaced by orthogonally polarized antennas and low noise
7    amplifiers”:
8
9
10
11
12
13   SUF No. 76 (COREOPT0017642, at 7644, 7647; Core Tr. at 201:25–204:17, 208:1–
14   11). Both Core’s work at TRW and his invention in the ’211 patent could perform cross
15   polarization interference cancellation on a RF signal. See SUF Nos. 84–86 (’211 patent,
16   10:27–33 (disclosing an embodiment that converts the received optical signal to a RF
17   signal prior to processing by the XPIC); Core Tr. at 251:20–256:18). Core admitted that
18   the ’211 patent encompassed an XPIC that would be unable to discriminate between a
19   signal that originated as an optical and a signal that originated as RF. SUF No. 86 (Core
20   Tr. at 256:1–5, 256:15–18).
21         F.       TRW Was Heavily Invested in Optical Communication Technologies.
22         In addition to cross polarization interference cancellation technologies, TRW was
23   deeply invested in optical communication technologies, including technologies related
24   to fiber optic communications. SUF No. 88 (Oki Decl. ¶ 3). During the 1990s—the
25   same period in which Core was pursuing his research, filing his patent applications, and
26   seeking to commercialize his invention, all while still employed at TRW—TRW was
27   developing optical transmitters and receivers for 10 Gigabit and 40 Gigabit optical
28   communications. SUF No. 89 (Oki Decl. ¶¶ 4–6). Issues of fiber dispersion and
                                                     10
                             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 18 of 34 Page ID
                                 #:11084


1    interference, to which Dr. Core’s ’211 patent is directed, were important aspects of
2    TRW’s development efforts. SUF Nos. 90–91 (Oki Decl. ¶ 6; ’211 patent at 1:10–19).
3    And TRW regularly pursued, and obtained, patents related to optical communication
4    technologies. SUF No. 92 (U.S. Patent Nos. 6,366,356, 6,441,938, 6,490,068,
5    6,512,618, 6,545,785).
6          G.      Dr. Core Sought to Commercialize the ’211 Patent by Recruiting TRW
7                  Personnel and Touting His Work at TRW.
8          In his final days at TRW, and after his departure, Core sought to commercialize
9    the ’211 patent through a startup entity called Optiplex (also called Opnetix). SUF No.
10   71 (Core Tr. at 173:16–177:8). Core recruited Derek Kubo, a TRW colleague who also
11   worked on cross polarization interference cancellation at TRW and is described in
12   TRW’s documents as
13                                                            to join Optiplex. SUF Nos. 72–73
14   (Core Tr. at 217:18–218:4; COREOPT0010625, at 0628; Yamashiro Decl. ¶ 11). Core
15   relied on his experience working on cross polarization interference cancellation at TRW
16   to tell potential funders that “the XPIC concept has been proven.” SUF No. 75
17   (COREOPT0017642, at 7644) (emphasis added).
18         H.      Core Optical Asked Northrop Grumman to Acknowledge Core
19                 Optical as the Owner. Northrop Refused.
20         Core Optical previously sued several optical networking equipment vendors
21   alleging infringement of the ’211 patent. See, e.g., Core Optical Techs., LLC. v. Ciena
22   Corp. et al., No. 8:12-cv-01872 (C.D. Cal.); Core Optical Techs., LLC v. Fujitsu
23   Network Commc’ns, Inc., No. 8:16-cv-00437-AG-JPR (C.D. Cal.); Core Optical
24   Techs., LLC v. Infinera Corp., No. 8:17-cv-00548-AG-JPR (C.D. Cal.). Standing was
25   never briefed in those cases, and Core was never deposed. Core Optical settled those
26   cases without resolving the standing issue on the merits.
27
28
                                                     11
                             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 19 of 34 Page ID
                                 #:11085


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20   III.   LEGAL STANDARD
21          A.      Summary Judgment
22          Courts “shall grant summary judgment if the movant shows that there is no
23   genuine dispute as to any material fact and the movant is entitled to judgment as a matter
24   of law.” Fed. R. Civ. P. 56(a). If the moving party can show a lack of disputed material
25   facts, the non-moving party must then “come forward with ‘specific facts showing that
26   there is a genuine issue for trial.’” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio
27   Corp., 475 U.S. 574, 586–587 (1986). While courts construe facts in a light most
28   favorable to the non-moving party and draw reasonable inferences in their favor, see
                                                      12
                              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                 CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 20 of 34 Page ID
                                 #:11086


1    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986), they should grant summary
2    judgment when a claim or defense is factually unsupported, Celotex Corp. v. Catrett,
3    477 U.S. 317, 323–24 (1986), or when “the record taken as a whole could not lead a
4    rational trier of fact to find for the non-moving party,” Matsushita, 475 U.S. at 587.
5          B.      Patent Ownership and Assignment
6          Standing “is a threshold jurisdictional issue[.]” Dominion Assets LLC v. Masimo
7    Corp., No. 12-cv-02773-BLF, 2014 WL 2937058, at *4 (N.D. Cal. June 27, 2014).
8    Plaintiffs “must necessarily have standing” to sue for patent infringement. Arachnid,
9    Inc. v. Merit Indus., Inc., 939 F.2d 1574, 1578–79 (Fed. Cir. 1991). That is, they “must
10   have held the legal title to the patent during the time of the [alleged] infringement.”
11   Arachnid, 939 F.2d at 1579 (emphasis in original). If parties “lack[] title to the patent,”
12   they have “no standing to bring an infringement action.” Filmtec Corp. v. Allied-Signal,
13   Inc., 939 F.2d 1568, 1571 (Fed. Cir. 1991); Lans v. Dig. Equip. Corp., 252 F.3d 1320,
14   1328 (Fed. Cir. 2001) (same).
15         While “initial ownership of a patent vests in the inventor[,]” those “inventors can
16   assign all or part of their interest in a patent.” Regents Of Univ. Of N.M. v. Knight, 321
17   F.3d 1111, 1118–19 (Fed. Cir. 2003); Dominion Assets, 2014 WL 2937058, at *4
18   (plaintiffs lack standing to sue if they “assigned that title to another”). When an
19   assignment agreement is involved, “state law governs the interpretation of contracts
20   generally” but “the question of whether a patent assignment clause creates an automatic
21   assignment or merely an obligation to assign is intimately bound up with the question
22   of standing in patent cases” and is thus a “matter of federal law.” DDB Techs., L.L.C.
23   v. MLB Advanced Media, L.P., 517 F.3d 1284, 1290 (Fed. Cir. 2008).
24   IV.   ARGUMENT
25         Core Optical lacks standing to sue: it does not own—nor has it ever owned—the
26   sole patent-in-suit. Northrop Grumman, the successor to TRW and Core’s former
27   employer, owns the ’211 patent because Core undisputedly conceived and reduced to
28   practice the claimed invention on TRW’s time, on TRW’s dollar, and in furtherance of
                                                     13
                             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 21 of 34 Page ID
                                 #:11087


1    his work for TRW, and that work was undoubtedly related to TRW’s business. Under
2    the Agreement, Core automatically assigned to TRW all inventions created during his
3    employment unless the invention: (1) was developed entirely on his own time; (2)
4    without use of TRW’s equipment or supplies; and did not (3a) relate to TRW’s business
5    or (3b) result from any work that Core performed for TRW. Core cannot satisfy any of
6    these conditions—thus rendering Northrop Grumman the sole owner of the ’211 patent.
7          Starting in the early 1990s, Core pursued research on cross polarization
8    interference cancellation as an engineer at TRW. In 1993, after several years of work
9    on this topic, Core pursued doctorate research at U.C. Irvine through TRW’s Fellowship
10   Program—a program that allowed him to earn a graduate degree on TRW’s dollar while
11   also receiving a salary from TRW. To qualify for the fellowship, Core had to pursue
12   doctoral work related to his work at TRW. And he did exactly that—he pursued doctoral
13   research on the very same topic that he contributed towards at TRW: cross polarization
14   interference cancellation. And in 1998 and 1999, while still a TRW employee and
15   finishing his degree, Core filed the results of his TRW-funded doctoral research as the
16   provisional and non-provisional applications resulting in the ’211 patent. But Core
17   never disclosed either of these patent applications to TRW even though the applications
18   overlapped with both his prior engineering work at TRW and his TRW-funded research.
19         These facts bar Core Optical from claiming any potential ownership interest and
20   doom this patent infringement lawsuit. To start, Core Optical does not dispute that Core
21   developed the claimed invention of the ’211 patent through TRW’s financed fellowship
22   (i.e., his doctoral research). And because TRW paid for that research and opportunity—
23   while simultaneously paying Core a salary and stipend to supplement his income—Core
24   undisputedly conceived of and reduced to practice the invention on TRW’s time and
25   with TRW’s supplies (i.e., money). The record also confirms that Core’s doctorate
26   research on cross polarization interference cancellation was a continuation of his prior
27   engineering work while a full-time TRW engineer. In fact, several of Core’s colleagues
28   have confirmed this very point. And just as important, TRW’s fellowship aimed to bring
                                                    14
                            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
               CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 22 of 34 Page ID
                                 #:11088


1    participants back to TRW with their increased engineering skills so that they could drive
2    innovation at the company. And for Core, those engineering skills were, of course, on
3    cross polarization interference cancellation.
4          The Court should thus find that Core Optical lacks standing to sue and grant
5    summary judgment for Defendants on all counts.
6          A.      Core Automatically Assigned the ’211 Patent to Northrop Grumman
7                  (TRW’s Successor).
8          Core automatically assigned his entire interest in the ’211 patent to TRW (now
9    Northrop Grumman); no further act was needed. The Agreement is clear: Core “shall
10   and do[es] hereby assign to TRW [his] entire right, title, and interest” in all
11   “Inventions.” SUF No. 7 (Invention Agreement, COREOPT0007678, ¶ 2) (emphasis
12   added). If a “contract expressly grants rights in future inventions,” … ‘no further act
13   [is] required once an invention [comes] into being.’” DDB Techs., 517 F.3d at 1290
14   (quoting Filmtec, 939 F.2d at 1573). Title instead transfers “‘by operation of law.’” Id.
15         The Agreement mirrors the language of the agreement in DDB Technologies and
16   expressly grants rights in future inventions. The agreement in DDB Technologies stated
17   that the inventor “agree[d] to and d[id] hereby grant and assign” all rights in future
18   inventions to this employer through his employment contract. Id. Core’s Agreement
19   contains nearly identical language; the Agreement states that Core “shall and do[es]
20   hereby assign” his entire interest in all inventions. SUF No. 7 (Invention Agreement,
21   COREOPT0007678, ¶ 2). The Agreement thus contains “an express assignment of
22   rights” in the invention of the ’211 patent that were “automatically assigned” to TRW.
23   DDB Techs., 517 F.3d at 1290. The Federal Circuit reached the same conclusion with
24   another nearly identical contract in FilmTec. 939 F.2d at 1570–72 (holding that
25   language requiring the contracting party “agrees to grant and does hereby grant” all
26   rights in future inventions automatically assigned future inventions without further
27   action by either party); see also Preston v. Marathon Oil Co., 684 F.3d 1276, 1288 (Fed.
28   Cir. 2012) (finding employer owned patent rights because employee-inventor’s
                                                     15
                             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 23 of 34 Page ID
                                 #:11089


1    employment contract had “an express assignment of rights in future inventions that
2    automatically assigned rights . . . without the need for any additional act”).
3          The language of the Agreement is unambiguous—Core “expressly granted to
4    [TRW] his rights … in any invention he developed while an employee of [TRW].”
5    Imatec v. Apple Comput., Inc., 15 F. App’x 887, 893 (Fed. Cir. 2001). Northrop
6    Grumman, as the successor to TRW, is the sole owner of the ’211 patent unless Core
7    can establish that either of two exceptions applies.
8          B.      Neither Exception to Automatic Assignment Applies.
9          The Agreement provides two exceptions to automatic assignment of inventions
10   created by its employees. The first is any reserved inventions that Core made before his
11   employment. The second is for any “Non-TRW Inventions.” Because neither applies
12   here, Northrop Grumman—not Core Optical—owns the ’211 patent and this case
13   should be dismissed for lack of standing.
14                 1.     Reserved Inventions.
15         The Agreement does not cover an invention Core made before starting his
16   employment at TRW, as long as it was disclosed in writing. SUF No. 10 (Invention
17   Agreement, COREOPT0007678, ¶ 8). But this has no applicability to the ‘211 patent,
18   which was not invented before he joined TRW and was never disclosed to TRW in any
19   event. SUF Nos. 11–12 (Invention Agreement, COREOPT0007678, ¶ 8, at 2). Core did
20   reserve another invention on a portable stereo FM transmitter that is not in dispute here.
21   Id. But Core’s reservation of one invention confirms that he understood his inventions
22   were subject to automatic assignment, as he specifically reserved a prior invention to
23   avoid assigning it to TRW.
24                 2.     Non-TRW Inventions.
25         The remaining exception is for a “Non-TRW Invention.” SUF No. 13 (Invention
26   Agreement, COREOPT0007678, ¶ 9). That provision holds that Core could retain an
27   invention only by showing that: (1) “no equipment, supplies, facility, or trade secret
28   information of TRW was used” to create the invention; and (2) the invention was
                                                     16
                             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 24 of 34 Page ID
                                 #:11090


1    “developed entirely on [Core’s] own time”; and (3a) the invention was unrelated to
2    TRW’s business or its “actual or demonstrably anticipated research and development”
3    or (3b) the invention “d[id] not result from any work performed by [Core] for TRW.”4
4          Here, Core Optical fails across the board; it cannot prove any requirement true.
5    This Court—like many others that have considered similar scenarios—should thus find
6    that Core Optical has no valid ownership interest in the ’211 patent. In Imatec, the
7    Federal Circuit affirmed a summary judgment dismissal of infringement claims against
8    Apple because the plaintiff-inventor had assigned the disputed invention to his past
9    (non-party) employer under a similar invention agreement. 15 Fed. App’x at 895. The
10   court in Cadence Design Systems, Inc. v. Bhandari too found that because the named
11   inventor had assigned the patent-in-suit to his former (again, non-party) employer, his
12   company (as claimant) lacked standing to sue for infringement. No. 07-cv-00823-MHP,
13   2007 WL 3343085, at *1, *5–6, *8 (N.D. Cal. Nov. 8, 2007); see also Lans, 252 F.3d
14   at 1324–25 (affirming dismissal of infringement suit for lack of standing because
15   plaintiff-inventor assigned patent to non-party and thus “did not own the [patent-in-
16   suit]”); Jim Arnold Corp. v. Hydrotech Sys., Inc., 109 F.3d 1567, 1571–72 (Fed. Cir.
17   1997) (finding that plaintiff who assigned away patent rights lacked standing because
18   he had no ownership interest in the patents).
19         This Court should follow these cases and dismiss this action with prejudice.
20                       a.     Core developed the invention on TRW’s time.
21         The first question is whether Core developed the invention “entirely on his own
22   time.” SUF No. 13 (Invention Agreement, COREOPT0007678, ¶ 9). The clear answer
23   is no. Core was a salaried TRW employee for 10 years—from 1990 through 2000. For
24
     4
25     While Core Optical’s interrogatory responses suggest that the TRW Invention
     Agreement is somehow unconscionable, see Ex. Padmanabhan Decl. Ex. 11 (Core
26   Optical Supplemental Response to Interrogatory No. 7) at 30–31, that is clearly false.
27   California Labor Code Section 2870 defines the limits on invention assignment clauses
     between employers and employees, and the Agreement closely mirrors that language.
28   See Cal. Labor Code § 2870(a).
                                                    17
                            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
               CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 25 of 34 Page ID
                                 #:11091


1    about six of those years, Core also pursued his Ph.D. at U.C. Irvine at TRW’s expense
2    through TRW’s fully-funded Fellowship Program. SUF Nos. 30–31 (Core Tr. at 69:17–
3    70:6, 75:7–17, 96:23–97:4). TRW paid not only the tuition and costs of Core’s doctoral
4    studies, but also paid him a salary and stipend to support his research. Id.; see also SUF
5    Nos. 25, 33–34 (Core Tr. at 70:25–71:9, 75:10–17; McGuire Decl. ¶ 7). Core admits
6    that “[c]onception and reduction to practice of the asserted claims occurred in
7    connection with [his] research for, development of, and preparation of his Ph.D.
8    thesis”—all paid by TRW. SUF Nos. 31–34, 62 (Core Tr. at 69:17–70:6, 70:25–71:9,
9    74:21–75:2, 75:7–17, 96:23–97:4; Core Optical Response to Interrogatory No. 2 at 11;
10   McGuire Decl. ¶ 7). He thus did so on TRW’s time—making it TRW’s invention.
11         Cubic Corp. is instructive. Cubic Corp. v. Marty (1986) 185 Cal.App.3d 438.
12   There, an inventor employee, like Core here, challenged whether he, by virtue of a
13   similar invention contract, had assigned his electronic warfare simulator invention to
14   his past employer. Id. at 443–45. He had—with the court specifically noting that “there
15   is substantial evidence to support the trial court’s conclusion [that the] [employee] did
16   not develop the invention entirely on his own time since he used Cubic personnel and
17   funding to add circuitry which was necessary to make his invention work.” See id. at
18   453 (emphasis added) (interpreting the California Labor Code provision with the same
19   language as the TRW agreement, finding it was not intended to award inventions to an
20   employee who “actively seeks and obtains company funding to refine his invention,
21   [and] uses company time and funding to develop his invention while all the time secretly
22   intending to take out a patent on the invention for himself.” Id. That is exactly what
23   happened here—TRW funded Core’s doctoral research, and thus provided the time and
24   resources used to develop his cross polarization invention. And TRW considered Core’s
25   Fellowship work (i.e., his doctoral research) as work performed for TRW, and on
26   TRW’s time, given TRW’s significant investment. See SUF Nos. 26–29 (McGuire
27   Decl. ¶¶ 7, 9; Core Tr. at 69:17–70:6). TRW made that investment expecting to benefit
28   from the Fellowship participant’s advanced education. Id. Here, Core took the benefit
                                                    18
                            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
               CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 26 of 34 Page ID
                                 #:11092


1    of the Fellowship Program for himself, and robbed TRW of the benefit of their
2    investment.
3          Because Core did not develop the invention “entirely on his own time,” he
4    necessarily assigned his claimed technology to TRW—leaving Core Optical with no
5    valid ownership interest.
6                        b.      Core undisputedly used TRW’s funding—i.e., supplies—
7                                in developing the invention.
8          The second requirement asks whether Core used any of TRW’s “equipment [or]
9    supplies” to create the cross polarization interference cancellation technology. SUF No.
10   13 (Invention Agreement, COREOPT0007678, ¶ 9). He did. His doctorate degree and
11   related research that resulted in the ’211 patent was fully-funded—tuition, costs, and
12   stipend—through TRW’s Fellowship Program. SUF Nos. 20, 31–34 (McGuire Decl. ¶¶
13   7–8; Core Tr. at 69:17–70:6, 70:25–71:9, 74:21–75:2, 75:7–17, 96:23–97:4). Cubic is
14   again instructive because the employee there developed necessary circuity “under a
15   Cubic funded program.” Cubic, 185 Cal.App.3d at 452–453; see also id. at 445
16   (employer “funded an internal project to study [employee’s] invention”). These facts
17   are also present here and they compel the same result: Core accepted and used TRW’s
18   Fellowship funding for research that led to the patented technology.
19         Moreover, Dr. Core’s research and doctorate program fell within the scope of his
20   TRW employment. Dimming v. Workers’ Comp. Appeals Bd. offers helpful guidance.
21   Dimming v. Workmen's Comp. Appeals Bd. (1972) 6 Cal.3d 860. There, one key inquiry
22   was whether a contract administrator’s participation in night classes fell within the
23   scope of his employment. Id. at 865–66. It did—and for several reasons. To start, the
24   employer there, like TRW here, “was encouraging … educational activities which were
25   found to benefit the corporation.” Id. at 866; see also id. at 862 (employer “had
26   established a policy of encouraging its employees to attend college”). And it paid “the
27   entire cost of tuition and books for courses directly related to the employee’s job.” Id.
28   at 862. But this was not a one-sided transaction: the employer directly benefited because
                                                    19
                            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
               CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 27 of 34 Page ID
                                 #:11093


1    educated employees could “perform more effectively in their present jobs and increase
2    their qualifications and knowledge for advancement.” Id. The focus of the program was
3    thus on “the type of activity which most directly improves the employee’s ability to
4    perform his assigned tasks more effectively.” Id. at 866. TRW’s fellowship had the
5    same goal: participants would pursue education to develop advanced engineering skills
6    and use those skills to push technology development at TRW. See SUF Nos. 20–21, 26–
7    29 (McGuire Decl. ¶¶ 7–9; Core Tr. at 72:5–23). TRW only funded such education if
8    TRW determined that it was directly related to the employee’s job at TRW or a job that
9    the employee could reasonably expect to fill at TRW. SUF Nos. 20–21 (McGuire Decl.
10   ¶¶ 7–8). As a result, the “benefit received by [TRW] in this case is directly related to
11   [Core’s] job functions and thus may be said to fall within the course of his
12   employment.” Dimming, 6 Cal.3d at 864. Indeed, Core’s admission that he developed
13   his invention while pursuing doctoral research funded by TRW is an admission that he
14   relied on TRW’s supplies to develop his invention. See Cubic, 185 Cal.App.3d at 453
15   (Court did “not think” that the California “Labor Code provisions were intended to
16   award an invention to an employee who . . . seeks and obtains company funding to
17   refine his invention” and “uses company time and funding to develop his invention
18   while all the time secretly intending to take out a patent on the invention for himself.”)
19         Core thus necessarily used TRW’s supplies and consequently assigned his
20   invention to TRW—stripping Core Optical of standing to sue.
21                       c.     The invention relates directly to TRW’s business and its
22                              research and development.
23         Core’s use of TRW’s funding—and his development of his invention on TRW’s
24   time—ends the inquiry. Each is independently dispositive. But even if Core Optical
25   could show a disputed material fact—which it cannot—Core still assigned the ’211
26   patent to TRW because the claimed invention undoubtedly relates directly to TRW’s
27   business and research. More importantly, the invention here relates directly to TRW
28   research and projects that Core himself was involved with at TRW.
                                                    20
                            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
               CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 28 of 34 Page ID
                                 #:11094


1          Courts interpret the phrase “related to” broadly. Cadence, 2007 WL 3343085, at
2    *5. And the issue here was the exact issue in Cadence: did an invention potentially
3    subject to assignment “relate to” an employer’s business? Cadence, 2007 WL 3343085,
4    at *7. Here, the answer is clearly “yes”: TRW was researching and working on cross
5    polarization interference cancellation issues while paying for Core’s doctoral research
6    on the same. Core worked on a TRW cross polarization interference cancellation project
7    where his design portion aimed to “compute[] the control signals for an adaptive
8    equalizer and a crosspol canceller.” SUF Nos. 43, 48–51 (Core Tr. at 20:21–21:2,
9    22:19–23:17; Yamashiro Decl. ¶¶ 6–11). And many of Core’s colleagues recognized
10   his work in this field. For example, Core’s manager and other coworkers specifically
11   thanked Core for his contributions given his “participat[ion] in the unit designs, system
12   integration, and system tests” of a system implementing a “Cross Polarization
13   Cancellor.” SUF No. 41 (Kolze Article, CIS-COREOPTICAL-00011349, at 1357).
14   Two more colleagues also documented Core’s work on cross polarization interference
15   in letters of recommendation supporting his application to pursue a doctorate at U.C.
16   Irvine. His direct supervisor contemporaneously noted that “Mark was directly
17   responsible for implementing a cross polarization interference cancellation system.”
18   SUF No. 46 (UCI0114, at 0115) (emphasis added). And another TRW engineer wrote
19   that Core “used a clear analytical approach to the signal processing algorithm design
20   and implementation” for a “Cross-Polarization Canceller (CPC)” project. SUF No. 47
21   (UCI0112, at 0112). Core’s doctoral research was therefore in furtherance of TRW’s
22   research and development efforts. SUF No. 44 (Core Tr. at 33:8–11, 83:4–84:5;
23   UCI0112, at 112).
24         While receiving TRW funding to pursue his research at U.C. Irvine on cross
25   polarization interference cancellation, Core worked on projects related to the same
26   subject matter at TRW over the course of a decade. TRW estimated that the work of
27   Core and his colleagues on cross polarization interference cancellation contributed over
28                  to its business and awarded that team (including Core) one of the
                                                    21
                            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
               CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 29 of 34 Page ID
                                 #:11095


1    company’s highest honors (the annual TRW Chairman’s Award) for that work. SUF
2    Nos. 54, 56 (Yamashiro Decl. ¶ 10). And lest there be any doubt regarding TRW’s
3    interest in pursuing patent protection related to its cross polarization interference
4    cancellation system, TRW applied for and received a patent stemming from that very
5    work. SUF Nos. 52–53 (Yamashiro Decl. ¶ 9; U.S. Patent No. 5,692,014)
6          Core Optical may contend that Core’s invention was unrelated because it initially
7    receives an optical signal rather than a RF signal. But while the ’211 patent may
8    contemplate devices that initially receive an optical signal, those devices can then
9    convert the signal to a RF signal and perform cross polarization interference
10   cancellation—the supposedly inventive feature—on that RF signal. See SUF Nos. 84–
11   86 (’211 patent, 8:29–31, 10:27–33 (disclosing an embodiment that converts the
12   received optical signal to a RF signal prior to processing by the XPIC); Core Tr. at
13   256:1–5, 256:15–18). It is undisputed that TRW, including Core himself, performed
14   substantial work on cross polarization interference cancellation on RF signals. Any
15   distinction between optical signals and RF signals is also irrelevant because TRW was
16   heavily involved in the optical communications business. SUF Nos. 88–89 (Oki Decl.
17   ¶¶ 3–6). In fact, while Core pursued his doctoral research and filed the ’211 patent,
18   TRW was itself developing 10 Gigabit and 40 Gigabit optical receivers. SUF No. 89
19   (Oki Decl. ¶¶ 4–6). A key aspect of that work was tackling interference issues, which is
20   the purported goal of the ’211 patent. SUF Nos. 90–91 (Oki Decl. ¶ 6; ’211 patent at
21   1:11–19, 2:36–3:7).
22         Like in Cadence, the patented technology was undisputedly “part of [TRW’s]
23   business.” 2007 WL 3343085, at *6. And because the ’211 patent relates to TRW’s
24   business, Core assigned to it to TRW thereby barring Core Optical from claiming any
25   potential ownership interest.
26                       d.     The invention resulted from Core’s work for TRW.
27         Core Optical cannot plausibly argue that the ’211 patent did not result from “any
28   work” Core performed for TRW, and thus cannot prove this condition either. SUF No.
                                                    22
                            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
               CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 30 of 34 Page ID
                                 #:11096


1    13 (Invention Agreement, COREOPT0007678, ¶ 9). Core’s doctoral research—which
2    he admits led to the ’211 patent—was work performed under TRW’s Fellowship
3    Program, for which TRW paid tuition, costs, a salary, and a stipend to Core, and which
4    required the work to be related to his work for TRW. See SUF Nos. 20–25, 31–34
5    (McGuire Decl. ¶¶ 7–9; Core Tr. at 69:17–70:6, 70:25–71:9, 73:22–75:17, 96:23–97:4).
6          An analysis of the facts is further telling. To start, Core had never worked on the
7    issue of cross polarization interference cancellation until he joined TRW. SUF Nos. 45
8    (Core Tr. at 20:4–7). But at TRW, Core worked on this issue extensively. In fact, three
9    TRW engineers (Yamashiro, Finkenbeiner, and Kolze) published an article that outlined
10   TRW’s development of a cross polarization interference cancellation system and
11   recognized Core’s contributions. Those contributions were so significant that they were
12   featured heavily in Core’s recommendation letters for his U.C. Irvine doctoral program:
13   one colleague noted that Core “was directly responsible for implementing a cross
14   polarization interference cancellation system,” and another touted Core’s “use[] of a
15   clear analytical approach” for a “Cross-Polarization Canceller (CPC)” project. SUF
16   Nos. 46–47 (UCI0114, at 0115; UCI0112, at 0112) (emphasis added).
17         These recommendations were not hyperbole. TRW’s program lead, Keith
18   Yamashiro, explains that Core implemented the algorithms that were the “brains” of
19   TRW’s cross polarization interference cancellation system, and that directly instructed
20   the cross polarization interference canceller. SUF No. 49 (Yamashiro Decl. ¶ 7).
21         It is no coincidence then that the ’211 patent features the very same algorithms
22   that Core worked on to instruct the TRW cross polarization interference canceller—
23   including the differential steepest descent algorithm. SUF Nos. 50, 83 (Yamashiro Decl.
24   ¶ 7; ’211 patent at 8:29–31). The ’211 patent also features the mean square error
25   algorithm that Core refined to measure how well cross polarization interference was
26   being eliminated by the TRW canceller. SUF No. 41 (Yamashiro Decl. ¶ 7;
27   NGC_0000025; ’211 patent at 16:24–27, cl. 35). The algorithm appears explicitly in
28   asserted claim 35. SUF No. 87 (’211 patent at 16:24–27, cl. 35). Similarly, claim 30 of
                                                   23
                           DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
              CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 31 of 34 Page ID
                                 #:11097


1    the ’211 patent recites the same architecture as the TRW cross polarization interference
2    canceller—(1) receiving a signal with two polarized signals, (2) each modulated with
3    an independent information waveform, (3) separating the signal into the two
4    orthogonally polarized signals to create a first output and second output, and (4) feeding
5    the first output and second output to a cross polarization interference canceller. SUF
6    Nos. 78–82 (Core Tr. at 125:15–18, 127:5–130:3, 83:11–24; ’211 patent at cl. 30;
7    COREOPT00010653, at 0661; Yamashiro Decl. ¶ 6; CIS-COREOPTICAL-00011349
8    at Fig. 1). Core’s work at TRW was so critical to his invention, that when approaching
9    investors to fund commercialization of the ’211 patent, Core explained that “the XPIC
10   concept has been proven” by his work at TRW. SUF No. 75 (COREOPT0017642, at
11   7644; Core Tr. at 198:9–16, 206:13–207:16). He even hired a former TRW colleague
12   from the cross polarization interference cancellation team, Derek Kubo, to help
13   implement the ’211 patent. SUF Nos. 72–73 (Core Tr. at 217:18–218:4;
14   COREOPT0010625, at 0628; Yamashiro Decl. ¶ 11).
15         The undisputed facts are overwhelming, and Core Optical cannot reasonably
16   argue that the ’211 patent “d[id] not result from any work performed by [Dr. Core] for
17   TRW.” See General Elec. Co. v. Wilkins, No. 1:10-cv-0067-OWW-JLT, 2011 WL
18   1740420, at *11 (E.D. Cal. May 5, 2011) (employer was likely to prove ownership of
19   patent because former employee worked on technology underlying the patent during his
20   employment).
21         C.      Additional Evidence Confirms Northrop Owns the ’211 Patent.
22         Undisputed facts surrounding Core’s pursuit of the ’211 patent only confirm that
23   he obtained that patent through subterfuge, in an attempt to avoid his assignment to
24   TRW. Core never disclosed to TRW that his doctoral research contained any patentable
25   inventions, and never provided a copy of his provisional or non-provisional patent
26   applications to TRW, despite a clear disclosure obligation under the Agreement. SUF
27   Nos. 64–66 (Core Tr. at 48:21–50:19, 51:3–53:22, 57:2–14, 178:24–179:17; Invention
28   Agreement, COREOPT0007678, ¶¶ 1, 9). Similarly, Core never obtained clearance
                                                     24
                             DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 32 of 34 Page ID
                                 #:11098


1    from anyone at TRW with the authority to establish that he could independently pursue
2    his invention, or that TRW was not the owner of that invention. SUF No. 67 (Core Tr.
3    at 39:25–41:3, 52:15–53:22, 57:2–5, 177:15–179:22). At most, Core testified that he
4    gave a copy of his Ph.D. dissertation to his manager, Pascal Finkenbeiner. SUF No. 68
5    (Core Tr. at 48:10–53:2). Similarly, Core supposedly asked a TRW employee, Mark
6    Garroway, whether his Ph.D. research was his to keep or TRW’s. SUF No. 69 (Core Tr.
7    at 52:2–14; 179:18–22). But Core admits that he knew Garroway was not authorized to
8    make any such assessment. SUF No. 70 (Core Tr. at 52:2–14, 179:18–22). Core’s
9    testimony about his conversation with Garroway reveals a deeper undisputed truth—
10   that Core himself was concerned at the time that the patent belonged to TRW. See SUF
11   Nos. 68–70 (Core Tr. at 48:10–53:2, 179:18–22). Despite having recognized the
12   problem, Core never disclosed his provisional or non-provisional patent application to
13   TRW (including Mr. Garroway). SUF Nos. 64–65 (Core Tr. at 48:21–50:19, 51:3–
14   53:22, 57:2–14, 178:24–179:17). Instead, he left TRW as soon as he completed his one-
15   year post-fellowship commitment and then attempted to commercialize the ’211 patent.
16
17
18
19
20
21
22
23   V.    CONCLUSION
24         The facts show that the sole patent-in-suit belongs to Northrop Grumman, not
25   Core Optical, and that Core Optical has no standing to bring the instant cases. The Court
26   should thus grant summary judgment for Defendants and dismiss all of Core Optical’s
27   claims with prejudice.
28
                                                    25
                            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
               CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 33 of 34 Page ID
                                 #:11099


1    Dated: September 7, 2021               /s/ David P. Enzminger
                                            David P. Enzminger (SBN 137065)
2                                           denzminger@winston.com
                                            Winston & Strawn LLP
3                                           333 S. Grand Ave.
                                            Los Angeles, CA 90071
4                                           Telephone: 213-615-1700
                                            Facsimile: 213-615-1750
5
6                                           Krishnan Padmanabhan (SB: 254220)
                                            kpadmanabhan@winston.com
7                                           Winston & Strawn LLP
                                            200 Park Avenue
8                                           New York, NY 10166
9                                           Telephone: (212) 294-6700
                                            Facsimile: (212) 294-4700
10
                                            Robert N. Kang (SBN: 274389)
11                                          rkang@winston.com
                                            Winston & Strawn LLP
12                                          101 California Street, Suite 3500
                                            San Francisco, CA 94111
13                                          Telephone: (415) 591-1000
                                            Facsimile: (415) 591-1400
14
                                            Michael French (Pro Hac Vice)
15                                          mfrench@winston.com
                                            Winston & Strawn LLP
16                                          800 Capitol Street, Suite 2400
                                            Houston, TX 77002
17                                          Telephone: (713) 651-2600
                                            Facsimile: (713) 651-2700
18
19                                          Attorneys for Cisco Systems, Inc. and ADVA
                                            Defendants
20
21                                          /s/ Thomas W. Davison
                                            John D. Haynes (admitted pro hac vice)
22                                          john.haynes@alston.com
                                            ALSTON & BIRD LLP
23                                          1201 West Peachtree Street
                                            Atlanta, GA 30309
24                                          Telephone: (404) 881-7000
                                            Facsimile: (404) 881-7777
25
                                            Thomas W. Davison (admitted pro hac vice)
26                                          tom.davison@alston.com
                                            ALSTON & BIRD LLP
27                                          950 F Street, NW
                                            Washington, DC 20004
28                                          Telephone: (202) 239-3300
                                                  26
                          DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
             CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
 Case 8:20-cv-01468-JAK-RAO Document 65 Filed 09/07/21 Page 34 of 34 Page ID
                                 #:11100


1                                          Facsimile: (202) 239-3333
2                                          H. James Abe (State Bar No. 265534)
                                           james.abe@alston.com
3                                          ALSTON & BIRD LLP
                                           333 South Hope Street, 16th Floor
4                                          Los Angeles, CA 90071
                                           Telephone: (213) 576-1000
5                                          Facsimile: (213) 576-1100
6
                                           Attorneys for Defendants Nokia Corp. and
7                                          Nokia of America Corp.
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 27
                         DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
            CASE NOS. 8:20-CV-1468-JAK-RAO; 8:19-CV-2190-JAK-RAO; 8:19-CV-2190-JAK-RAO
